Citation Nr: 1755451	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus, the service-connected ischemic heart disease, and/or the service-connected atrial fibrillation. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to October 1969, with a prior period of active duty for training (ACDUTRA) from January 1966 to December 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO in Lincoln, Nebraska.  

This case was before the Board in August 2014, where the Board, in pertinent part, denied service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Court partially vacated the Board's decision.  

This case was previously before the Board in January 2017, where the Board remanded the issue on appeal for additional development.  As discussed in detail below, the Board is granting service connection for hypertension on a secondary basis, constituting a full grant of the benefit sough on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  The hypertension is worsened in severity by service-connected disabilities, to include diabetes mellitus, ischemic heart disease, and atrial fibrillation. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, as secondary to service-connected disabilities, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012);
 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Board is granting service connection for hypertension, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.
Service Connection for Hypertension 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the course of this appeal, the Veteran and representative have advanced that the currently diagnosed hypertension was either caused by service, or was caused or aggravated by the service-connected diabetes mellitus, the service-connected ischemic heart disease, and/or the service-connected atrial fibrillation.

Initially, the Board finds that the Veteran is currently diagnosed with hypertension.  The May 2016 VA hypertension examination report reflects that the Veteran is currently diagnosed with hypertension.  Further, multiple VA treatment records reflect that the Veteran has been treated for hypertension.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed hypertension is aggravated by the service-connected diabetes mellitus, the service-connected ischemic heart disease, and/or the service-connected atrial fibrillation. 

In December 2015, the Board remanded this matter for a VA examination in order to obtain a medical opinion that addresses whether hypertension is related to service or secondary to any of the service-connected disabilities.  Subsequently, the May 2016 VA examiner provided opinions that addressed whether the hypertension was directly related to service or proximately caused by the service-connected disabilities; however the May 2016 VA examiner did not provide an opinion that addressed whether the hypertension was aggravated by any of the service-connected disabilities.  For this reason, in January 2017, the Board again remanded the matter for an adequate secondary service connection opinion.  

In a January 2017 opinion, while not clearly stated, the VA examiner appears to render a negative secondary service connection opinion as to aggravation, at least in part based upon the fact that the Veteran has a number of risk factors; however, the risk factors include the service-connected diabetes mellitus, the service-connected ischemic heart disease, and the service-connected atrial fibrillation.  Further, the VA examiner specially noted that diabetes mellitus, ischemic heart disease, and atrial fibrillation can each contribute to the worsening of hypertension.  When considering the other evidence of record, this opinion actually suggests some likelihood that the currently diagnosed hypertension is aggravated by service-connected disabilities, to include diabetes mellitus, ischemic heart disease, and atrial fibrillation.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension on a secondary basis have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

As service connection has been granted on a secondary basis (under 38 C.F.R. § 3.310), there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact for the Board to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for the hypertension, as secondary to service-connected disabilities, is granted.





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


